Citation Nr: 1711747	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  16-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa 


THE ISSUE

Entitlement to an increased rating for chronic low back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Connolly, Counsel



INTRODUCTION

The Veteran had active military service from October 1956 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's low back disability has recently been evaluated via a VA examination twice.  In September 2015, the Veteran exhibited flexion of the thoracolumbar spine to 45 degrees, but pain was a limiting factor at 30 degrees.  However, on a November 2015 examination, the Veteran was able to flex to 85 degrees.  The Veteran has pointed out the inconsistency and asserts that he has constant pain.  In addition, additional medical evidence has been added to the record including magnetic resonance imaging (MRI) findings which show degenerative disc disease.  The Veteran is not service-connected for degenerative disc disease and although the November 2015 VA examiner indicated that the Veteran's "NSC degenerative disease is not an increased manifestation of [the Veteran's] SC strain", a fuller explanation is warranted.

Further, the United States Court of Appeals for Veterans Claims (the Court) recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  In this case, the most recent examination showed no pain on weight-bearing, but the range of motion was not tested passively or on nonweight-bearing.

In light of the foregoing, the Veteran must be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected low back disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with current VA examination protocols.   

The examiner should determine the relationship, if any between the recent finding of degenerative disc disease, and service-connected low back strain to include whether degenerative disc disease as well as any other pertinent low back diagnoses, are etiologically related to (proximately due to or permanently aggravated by) the service-connected low back strain.  

The examiner should specifically test the range of motion of the low back in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should comment on the significance of the varying findings with regard to flexion of the thoracolumbar spine on the September 2015 and November 2015 VA examinations.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide information concerning the functional impairment that results from the service-connected low back disability which may affect the Veteran's ability to function and perform tasks in various occupational situations.   

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

